DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John F. Gulbin, Reg. No. 33,180 on 2/22/2021.

On line 5 of claim 41, the word “
On line 6 of claim 41, the word “. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	The prior art on the record Falconetti (US 2013/0337795 A1) discloses a macro base station transmits DL control information to allow a UE to communicate with a non-macro base 

The prior art on the record Falconetti2 (US 2013/0331115 A1) discloses a macro base station receives a Tx power adjustment from a non-macro base station and transmits the Tx power adjustment to the UE for the UL transmission from the UE to the non-macro base station (see paragraph [0057] and Fig. 4). 

However, the combination of Falconetti and Falconetti2 does not disclose the macro base station determines adjusted transmission power command (TPC) value based upon a received PUCCH from the UE; the UE receives the adjusted TPC value from the macro base station and uses the adjusted TPC value to communicate with the non-macro base station. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.L/Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415